Citation Nr: 1533740	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  12-25 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for residuals of a hysterectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty for training (ACDUTRA) from September to December 1977, and on active duty from May to October 1978.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the St. Petersburg, Florida RO.  In May 2015, a videoconference Board hearing was held before the undersigned; a transcript of the hearing is in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to final appellate review, and a remand is required in order to fulfill VA's statutory duty to assist the Veteran to develop the facts pertinent to the claim on appeal.  

The Veteran contends that the physical routine in service aggravated her retroverted uterus, which required hysterectomy after her separation from service.  At the May 2015 Board hearing, she testified that, about one to two years prior, her treating VA gynecologist at the OB-GYN clinic in Sarasota, Florida reviewed the medical record and opined that her hysterectomy was necessary due to her service and complaints therein; she testified that the gynecologist related the disability at issue to service.  

A review of the claims file reveals that the most recent VA treatment records associated with the claims file are from June 2012.  Based on the Veteran's testimony, records of later VA treatment appear to be outstanding.  Records of all VA treatment the Veteran may have received for the disability at issue may contain pertinent information, are constructively of record, and must be secured.

Accordingly, the case is REMANDED for the following:
1.  The AOJ should secure for the record copies of all outstanding (i.e., any not already associated with the Veteran's record) clinical records of VA gynecological evaluations or treatment the Veteran has received since June 2012, specifically including records from the 
OB-GYN departments at the Bay Pines and Sarasota, Florida VA facilities.  

2.  After such records are received, the AOJ should review the record, arrange for any further development suggested (e.g., further VA examination/opinion if indicated), and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and her representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


